UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-6087



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AMAR KHALID ABED,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:97-cr-00024-sgw-3)


Submitted: May 16, 2006                          Decided: May 23, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Amar Khalid Abed, Appellant Pro Se. Thomas Jack Bondurant, Jr.,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Amar Khalid Abed seeks to appeal his conviction and

sentence pursuant to 18 U.S.C. § 3742 (2000) on the grounds that

his sentenced was imposed “in violation of law” in light of the

decision in United States v. Booker, 543 U.S. 220 (2005). In

criminal cases, the defendant must file the notice of appeal within

ten days after the entry of judgment.   Fed. R. App. P. 4(b)(1)(A).

With or without a motion, upon a showing of excusable neglect or

good cause, the district court may grant an extension of up to

thirty days to file a notice of appeal.   Fed. R. App. P. 4(b)(4);

United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

          The district court entered judgment on August 27, 1998.

The notice of appeal was filed on December 19, 2005.   Because   Abed

failed to file a timely notice of appeal or to obtain an extension

of the appeal period, we dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED




                              - 2 -